Title: John Adams to Abigail Adams, 28 February 1780
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris Feb. 28. 1780

I have already sent to the Marquis de la Fayette, a Number of Letters for you, and the Children, from their Brothers, who favoured me with their Company last night and are just gone off to the Accademy. Charles’s Master is full of his Praises, and John I think is more solid and steady than ever.
In two of the Letters to you, you will find no Writing, only a small Present to you and Miss Nabby, not meaning to exclude Mr. Tommy. I will endeavour to send more little Things of this Nature in the same manner, by several Opportunities. I can send small Things in this Way by Gentlemen, who may go by french Frigates or other good Opportunities, and I wish you would inform me, what Things you want that may be sent in the same manner.
I hope the Marquis will do your Ladyship the Honour of a Visit, at Braintree, and am sure he will if he comes to Boston and is not too impatient to get to the Field of Honour, which from the Keenness of his Passion for Glory, may very possibly be the Case.
The Marquis has a son since his Arrival in Europe, whom he has named George, not from the King of G.B. but his Friend Washington.
Dr. F. told me News Yesterday, which he has from England, but it seems too extraordinary to me, to be true. That the Irish Parliament have repealed Poynings Law: declared that no Legislature has Authority over Ireland, but the Irish Houses of Lords and Commons and the King of Ireland, and prohibited all Appeals from the House of Lords in Ireland to the House of Lords in England —and sent these Laws to England for Approbation of the King. Ireland to be sure is not yet quieted, by all Lord Norths Address, which contrasted with his Conduct to America is curious.
We have no News from America since Christmas, and very little since We sailed from Boston.
According to present Appearances the Field of Action the next Campaign will be the West India Islands.
